Citation Nr: 1626103	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee medial meniscus tear, status post meniscectomy, rated as 20 percent disabling prior to October 27, 2009, and 10 percent disabling as of January 1, 2010, exclusive of the time period where a temporary total rating has been assigned.

2.  Entitlement to an increased rating for left knee patellofemoral pain syndrome status post partial meniscectomy rated as 10 percent disabling, exclusive of the time period where a temporary total rating has been assigned.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued 10 percent ratings for each knee disability.

Subsequently, in a March 2010 rating decision, the RO increased the 10 percent rating for the right knee disability to 20 percent, effective July 21, 2008.  Although a higher rating has been assigned for such disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that, in a December 2009 rating decision, the RO assigned a temporary total rating for the right knee disability from October 27, 2009, to January 1, 2010, pursuant to 38 C.F.R. § 4.30 (2015) based on surgery necessitating convalescence.  A 10 percent rating was assigned thereafter for the right knee disability.  Similarly, in a January 2011 rating decision, the RO assigned a temporary total rating for the left knee disability from October 15, 2010, to December 1, 2010, pursuant to 38 C.F.R. § 4.30 based on surgery necessitating convalescence.

In his May 2010 substantive appeal, the Veteran requested a video-conference hearing at the RO before a Veterans Law Judge.  Accordingly, the RO scheduled the Veteran for a May 2013 hearing and sent him appropriate notification.  However, the Veteran failed to appear for such hearing, and he has not requested rescheduling.  Therefore, the Board finds that the Veteran has been afforded an opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In November 2013, the Board the case for additional development and it now returns for final appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to October 27, 2009, the Veteran's right knee medial meniscus tear, status post meniscectomy, was manifested by painful, limited motion with extension limited to no more than 15 degrees and flexion limited to no less than 75 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, recurrent subluxation or lateral instability, impairment of the tibia or fibula, or genu recurvatum.

2.  As of January 1, 2010, the Veteran's right knee medial meniscus tear, status post meniscectomy, was manifested by painful, limited motion with normal extension and flexion limited to no less than 60 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, recurrent subluxation or lateral instability, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran's right knee meniscus symptomatology, including frequent episodes of locking, joint pain, and joint effusion, and residual symptoms of pain, decreased range of motion, and swelling from his meniscectomies is contemplated in his current 20 and 10 percent ratings assigned for his right knee medial meniscus tear, status post meniscectomy, based on limitation of motion.

4.  Resolving all doubt in the Veteran's favor, prior to February 25, 2010, the Veteran's left knee patellofemoral pain syndrome status post partial meniscectomy was manifested by painful, limited motion with extension limited to no more than 15 degrees and flexion limited to no less than 115 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, recurrent subluxation or lateral instability, impairment of the tibia or fibula, or genu recurvatum.

5.  As of February 25, 2010, the Veteran's left knee patellofemoral pain syndrome status post partial meniscectomy was manifested by painful, limited motion with normal extension flexion limited to no less than 65 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, recurrent subluxation or lateral instability, impairment of the tibia or fibula, or genu recurvatum.

6.  The Veteran's left knee meniscus symptomatology, including frequent episodes of locking, joint pain, and joint effusion, and residual symptoms of pain, decreased range of motion, and swelling from his meniscectomy is contemplated in his current 20 and 10 percent ratings assigned for his left knee patellofemoral pain syndrome status post partial meniscectomy based on limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to October 27, 2009, the criteria for a rating in excess of 20 percent for right knee medial meniscus tear, status post meniscectomy, have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

2.  As of January 1, 2010, the criteria for a rating in excess of 10 percent for right knee medial meniscus tear, status post meniscectomy, have not been met.  38  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

3.  Prior to February 25, 2010, the criteria for a 20 percent rating, but no higher, for left knee patellofemoral pain syndrome status post partial meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

4.  As of February 25, 2010, the criteria for a rating in excess of 10 percent for left knee patellofemoral pain syndrome status post partial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, September 2008, January 2009, and April 2009 letters, sent prior to the initial unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist regarding obtaining records.

The Veteran was afforded VA examinations addressing his pending claims in October 2008, June 2009, February 2010, March 2010, and February 2011.  In November 2013, the Board found that the evidence raised a suggestion that the Veteran's bilateral knee disabilities may have worsened since the last VA examination.  Thus, the Board remanded the claims in order to afford him a new VA examination.  The Veteran was scheduled for such examination in December 2013, but failed to appear.  He was advised of such fact in the March 2014 supplemental statement of the case; however, neither he nor his representative have offered good cause for missing the appointment or requested that the examination be rescheduled.  Under 38 C.F.R. § 3.655, when a Veteran fails to appear for an examination regarding claims for increased ratings, the claims should be denied.  However, in this case, as the Veteran did appear for multiple VA examinations regarding the instant claims, the Board will decide the claims based on the evidence of record.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.  

Furthermore, Board finds there has been substantial compliance with the Board's November 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2013, the matter was remanded in order to provide the Veteran with an opportunity to identify or submit any additional evidence in support of his claims, obtain updated VA treatment records, and afford the Veteran a contemporaneous VA examination.  Subsequently, the Veteran was sent a letter in November 2013 in which he was requested to identify or submit any additional evidence; however, he did not respond to the letter.  Thereafter, updated VA treatment records dated through November 2013 were obtained and, as previously discussed, he was scheduled for a VA examination in December 2013, but failed to report.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2013 remand directives, and no further action in this regard is necessary. 

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Right Knee - Evidence

As noted above, the Veteran was afforded VA examinations addressing his knees in October 2008, June 2009, February 2010, March 2010, and February 2011.  At the October 2008 examination, with respect to the right knee, the examiner noted the following symptoms: giving way, pain, stiffness, locking episodes several times a week, repeated effusion, swelling, and tenderness.  No deformity, instability, weakness, episodes of dislocation or subluxation, flare-ups, or symptoms of arthritis were reported.  The Veteran reported that his right knee disability limited his ability to stand to 15 to 30 minutes and his ability to walk to a quarter mile.  He reported always using a brace for walking.  The examiner noted that the Veteran's history of right knee arthroscopic partial synovectomy in 1997 and a second arthroscopic procedure in 2004 and that the Veteran still complained of right knee pain with any weight-bearing activity, especially bending or climbing/descending stairs.

On physical examination, the examiner noted the following objective findings with respect to the right knee: gait was antalgic with poor propulsion, bursitis, effusion, tenderness, tendonitis, painful movement, crepitation, and clicks or snaps; but no bumps consistent with Osgood-Schlatter Disease, grinding, mass behind knee, instability, dislocation, or locking.  There was no ankylosis, McMurray's test was negative, and there was a slight positive anterior drawer test.  Range of motion testing showed: right knee flexion from zero to 100 degrees, with pain beginning at 100 degrees and ending at 90 degrees; no additional limitation of motion on repetitive use; and normal extension.  The examiner reported the following right knee diagnoses: history of medial meniscus tear, status post arthroscopic meniscectomy and partial synovectomy, and patellofemoral pain syndrome (PFPS).

The examiner reported that the right knee disability had significant effects on occupational activities, to include the following: decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and increased absenteeism.  With respect to daily activities, the examiner noted severe effects on exercise, sports, and ascending/descending stairs; moderate effects on chores, shopping, recreation, and traveling; and no effects on feeding, bathing, dressing, toileting, or grooming.

In his August 2009 notice of disagreement, the Veteran stated that his knee disability caused him to go to the doctor numerous times because he is constantly in pain and very limited on what he can do.  He asserted that he can barely walk with the cane that was issued to him, he has to wear knee braces to help with stability and mobility, he is constantly on pain killers, he is unable to walk long distances and stand for a long time, and he is barely able to keep full-time work because of constant pain and limited mobility and stability.  VA treatment records leading up to the October 2008 VA examination generally show complaints of constant knee pain, for which the Veteran took medications, to include Tylenol, Advil, and tramadol.

At the June 2009 examination, with respect to the right knee, the Veteran complained of progressive worsening and popping with ambulation.  He reported intermittent, occasional use of a cane and brace.  The examiner noted the Veteran's past surgeries, as described above.  On physical examination, the examiner noted a popping sensation with the McMurray's test and no joint ankylosis.  Range of motion testing showed: right knee flexion from 15 to 75 degrees, with pain at the extremes of right knee flexion; no additional limitation of motion on repetitive use; and extension limited by 15 degrees.  Normal X-ray results were noted.  The examiner reported the following right knee diagnoses: status post right knee meniscectomy associated with medial meniscus tear and PFPS.

The examiner reported that the right knee disability had significant effects on occupational activities, to include the following: decreased strength, increased tardiness, and increased absenteeism.  With respect to daily activities, the examiner noted that the right knee disability prevented chores, exercise, sports, and recreation and had severe effects on traveling and driving; moderate effects on bathing; and no effects on feeding, toileting, or grooming.

VA treatment records leading up to the June 2009 VA examination generally show complaints of chronic knee pain.  In October 2009, the Veteran underwent right knee arthroscopy for right knee posterior medial meniscus tear.

At the February 2010 examination, the examiner noted the following symptoms: pain, stiffness, weakness, and decreased speed of joint motion.  No deformity, giving way, instability, incoordination, locking episodes, symptoms of inflammation, flare-ups, or symptoms of arthritis were reported.  The Veteran reported that his right knee disability allowed him to stand for up to one hour and to walk to a quarter mile.  He reported always using a cane and brace for walking.  The examiner noted the Veteran's history of right knee surgeries.

On physical examination, the examiner noted the following objective findings: gait was antalgic, tenderness, pain at rest, guarding of movement, crepitation, clicks or snaps, and effusion; but no bumps consistent with Osgood-Schlatter Disease, grinding, mass behind knee, instability, dislocation, or locking.  There was no ankylosis reported, and McMurray's test was negative.  Range of motion testing showed: right knee flexion from zero to 120 degrees with pain; normal extension; pain with additional limitation of motion on repetitive use with flexion from zero to 90 degrees and extension from 90 to zero degrees.  The examiner stated that the range of motion improved considerably since the 2009 surgery and reported the following right knee diagnosis: meniscal tear right knee, post-operative.

The examiner reported that the right knee disability had significant effects on occupational activities, to include the following: decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, being assigned different duties, and increased absenteeism.  With respect to daily activities, the examiner noted that the right knee disability prevented sports and had severe effects on exercise; moderate effects on chores, shopping, recreation, traveling, and driving; and no effects on feeding, bathing, dressing, toileting, or grooming.

At the March 2010 examination, the examiner noted the following symptoms: giving way, pain, stiffness, decreased speed of joint motion, popping and crackling, only being able to work 4 to 5 hours a day because of pain, and severe weekly flare-ups.  No deformity, instability, weakness, incoordination, or symptoms of inflammation were reported.  The Veteran reported that his job required him to squat and weld, which caused knee pain, for which he rests, elevates it, and takes pain medications, such as tramadol and hydrocodone.  He reported always using a brace for walking and being able to stand form up to one hour and walk a quarter mile.

On physical examination, the examiner noted the following objective findings with respect to the right knee: gait was antalgic, crepitus, pain at rest, abnormal motion, guarding of movement, and clicks or snaps; but no bumps consistent with Osgood-Schlatter Disease, mass behind knee, instability, dislocation, or locking.  There was no ankylosis reported, and McMurray's test was negative.  Range of motion testing showed: right knee flexion from zero to 120 degrees with pain; no additional limitation of motion on repetitive use; and normal extension.  Similar to the previous VA examination, the examiner stated that the range of motion improved considerably since the 2009 surgery and reported the following right knee diagnosis: meniscal tear right knee, post-operative.

The examiner reported that the right knee disability had significant effects on occupational activities, to include the following: decreased mobility and pain, being assigned different duties, and increased absenteeism.  With respect to daily activities, the examiner noted severe effects on exercise; moderate effects on chores, shopping, traveling, driving, and dressing; and no effects on sports, recreation, feeding, bathing, toileting, or grooming.

In his May 2010 substantive appeal, the Veteran asserted that he should be rated at least a 60 percent for not being able to work full-time because of his knee pain.  He further stated that he has functional impairment, functional loss, weakened movement, excess fatigability, impaired ability to execute skilled movements smoothly, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.

At a May 2010 examination, it was noted that the Veteran had three surgeries on his right knee in 1997, 2005, and 2009, and continued to have constant dull discomfort.  No flare-ups were noted.  Joint symptoms included pain, stiffness, limited motion, and swelling. Upon examination of the left knee joint, there was no tenderness over right medial joint line.  There was crepitus, but no effusion, laxity, dislocation, locking, or grinding.  The LCL and ACL were intact.  Range of motion for the right knee was from zero to 140 degrees with no pain on active range of motion or repetitive motion, and there was no additional limitation of range of motion, pain, loss of endurance, weakness, or incoordination after three repetitions.  The limitations associated with the Veteran's activities and occupation were similar to those reported at previous examinations.

At the February 2011 examination, the examiner noted that the Veteran had to take pain medication almost constantly and had a fair response.  On physical examination, the examiner indicated the presence of joint swelling, effusion, tenderness, or laxity in the left shoulder and bilateral knees; however, the examiner was not clear as to which symptoms pertained to which joint.  Furthermore, with regard to laxity, no stability testing was conducted on examination.  There was no ankylosis or evidence of inflammatory arthritis.  Range of motion testing showed: right knee flexion from zero to 60 degrees with pain and from zero to 80 degrees after repetitive motion, and normal extension.  The examiner reported the following right knee diagnosis: right knee degeneration and chondromalacia, status post three arthroscopies.

The examiner reported that the right knee disability had effects on occupational activities, to include the following: increased absenteeism, problems with lifting and carrying, difficulty reaching, lack of stamina, decreased strength, and pain.  With respect to daily activities, the examiner stated that the Veteran may have difficulty with household duties that require knee mobility and strength.

VA treatment records generally show that the Veteran sought treatment for knee pain, and right knee effusion and mild osteoarthritis have been noted.  See, e.g., VA treatment records dated October 29, 2010, and March 18, 2011.

Right Knee - Prior to January 1, 2010

The Veteran's right knee disability has been characterized as right knee medial meniscus tear, status post meniscectomy, rated as 20 percent disabling prior to October 27, 2009, and 10 percent disabling as of January 1, 2010, exclusive of the time period where a temporary total rating has been assigned, pursuant to Diagnostic Code 5262-5257, which pertains to impairment of the tibia or fibula and recurrent subluxation or lateral instability, respectively.  

However, as the Veteran's right knee disability does not exhibit such symptomatology and, as the AOJ has awarded his assigned disability ratings based Diagnostic Code 5261 pertinent to limitation of extension, the Board finds that the Veteran's right knee disability is most appropriately rated under such Diagnostic Code rather than Diagnostic Code 5262-5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) (VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference); Pernorio v. Derwinski, 2 Vet.App. 625 (1992) (although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated).

Specifically, the Board observes that the AOJ rated the right knee disability as 20 percent disabling based on the limitation of extension by 15 degrees, which was reported by the June 2009 VA examiner, in accordance with Diagnostic Code 5261.  In order to warrant the next higher (30 percent) rating, the Veteran's right knee extension must limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  There is no evidence of record showing this degree of limitation of extension, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Instead, the evidence, which includes the remaining VA examinations, shows normal right knee extension, even after repetitive motion testing and consideration of pain.  Thus, a higher rating based on limitation of right knee extension is not warranted at any time.

The Board considered whether a separate compensable rating is warranted for the Veteran's limitation of flexion.  The evidence shows that the Veteran's right knee flexion, prior to October 27, 2009, was limited to no less than 75 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Limitation of flexion to 60 degrees or more warrants only a noncompensable (zero percent) rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the Veteran's limitation of right knee flexion is not sufficient to warrant a compensable rating under Diagnostic Code 5260, a separate rating for this symptom is not warranted, prior to October 27, 2009.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability, prior to October 27, 2009.  In order to warrant a rating under Diagnostic Code 5257, the evidence must show recurrent subluxation or lateral instability.  There is no history of recurrent subluxation.  Throughout the appeal period, the Veteran has had some subjective complaints of right knee instability, to include the need for a brace and/or cane for stability, but objective stability testing does not confirm such instability.   Specifically, neither the October 2008 examiner nor the June 2009 examiner noted lateral instability on physical examination of the Veteran.  While the October 2008 examiner noted a slight positive anterior drawer test, he concluded that objective examination did not reveal instability.  Consequently, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

In this regard, as a lay person, the Veteran is competent to report that his right knee feels unstable, but there is no indication that he possesses the requisite knowledge to attribute such symptoms to a specific internal process, or administer or interpret specialized testing that would reveal lateral instability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the VA examiners, who are medical professionals, found that there was no instability in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation.

The evidence indicates that the Veteran has had ongoing right knee meniscus conditions that have required two surgeries prior to October 27, 2009.  Thus, the Board considered the applicability of Diagnostic Codes 5258 and 5259.  As discussed above, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

In the instant case, the Board acknowledges that the evidence demonstrates that the Veteran has a history of right knee meniscal tears.  The October 2008 examiner also noted symptoms of locking episodes several times a week and repeated effusion, in addition to the pain that the Veteran has had throughout the course of the appeal.  Such locking episodes were not noted at the June 2009 examination.  In any case, the Board finds that, to assign separate ratings under Diagnostic Code 5258 and/or 5259 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  

In this regard, the Veteran's mensicus symptomatology has included, at times, episodes of locking, pain, and effusion.  Diagnostic Code 5258 requires frequent episodes of "locking," pain, and effusion into the joint.  However, in the instant case, such symptomatology results in functional impairment of limited motion.  Accordingly, locking may result in limitation of motion, i.e., the inability to fully extend or flex the knee due to a locked joint.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Specifically, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.

Furthermore, under Diagnostic Code 5259, the criteria are based on symptomatic residuals, which in plain language, means the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  However, in the instant case, the Veteran's residual symptoms include decreased range of motion, swelling, and pain, which is considered in the evaluations assigned under Diagnostic Code 5261.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.

Therefore, based on the foregoing, the Board finds that separate ratings under Diagnostic Codes 5258 and 5259 are not warranted.  Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.

Right Knee - Since January 1, 2010

Since January 1, 2010, the Veteran's right knee disability has been rated as 10 percent disabling based on painful, limited motion.  With respect to limitation of motion, the evidence would need to show right knee flexion limited to 30 degrees or less or extension limited to 15 degrees or more in order to warrant a rating in excess of currently assigned 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  According to the range of motion results at the February 2010, March 2010, May 2010, and February 2011 VA examinations, the Veteran's right knee disability has shown flexion limited to no less than 60 degrees and normal extension, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Therefore, a rating in excess of 10 percent for the Veteran's right knee disability is not warranted under Diagnostic Codes 5260 or 5261, since January 1, 2010.

The discussion pertaining to other potentially applicable Diagnostic Codes to the right knee disability prior to January 1, 2010, also applies to such disability thereafter.  With regard to Diagnostic Code 5257, pertinent to recurrent subluxation or lateral instability, the Board notes that, at the February 2011 VA examination, on physical examination, the examiner indicated the presence of joint swelling, effusion, tenderness, or laxity in the left shoulder and bilateral knees; however, the examiner was not clear as to which symptoms pertained to which joint.  Furthermore, with regard to laxity, no stability testing was conducted on examination and, at the 2010 VA examinations, no instability was reported or noted on examination.  Therefore, the Board finds that a separate rating is not warranted pursuant to Diagnostic Code 5257.

Furthermore, as previously discussed, no separate ratings and/or higher ratings are warranted under Diagnostic Codes 5258 or 5259 because the evidence since January 1, 2010, to include VA examinations and treatment records, only shows symptoms that would result in pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  Moreover, Diagnostic Codes 5256, 5262, are 5263 are not for application here because there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum since January 1, 2010.  The Board acknowledges the Veteran's May 2010 substantive appeal, in which he asserts that his knee disability warrants a 60 percent rating due to the large effect such disability negatively affects his employment as a welder.  However, as discussed above, the Diagnostic Codes account for such functional impairment, and thus, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted since January 1, 2010.

Left Knee - Evidence

Unlike the Veteran's right knee disability, his left knee disability, currently characterized as PFPS status post partial meniscectomy, has been rated as 10 percent disabling for the entire appeal period, exclusive of the time period where a temporary total rating has been assigned.  The Board notes that the Veteran underwent a left knee partial meniscectomy in October 2010.  Similar to the right knee disability, the Veteran asserts that his left knee symptomatology warrants a higher rating.

At the outset, the Board notes that the Veteran's left knee was examined at all of the VA examinations discussed above, and such evidence is similar for both knees.  As such, the Board will focus the discussion below on any differences and relevant details in such evidence as they pertain to rating the left knee.

At the October 2008 examination, with respect to the left knee, the examiner noted the following symptoms: giving way, pain, stiffness, repeated effusion, swelling, and tenderness.  Unlike the right knee, no locking episodes were noted for the left knee.  No deformity, instability, weakness, episodes of dislocation or subluxation, flare-ups, or symptoms of arthritis were reported.  The Veteran reported that his left knee disability limited his ability to stand to 15 to 30 minutes and his ability to walk to a quarter mile.  He reported always using a brace for walking.  Unlike the right knee, at this point in time, the Veteran did not have a history of left knee surgery.

On physical examination, the examiner noted the following objective findings with respect to the left knee: gait was antalgic with poor propulsion, bursitis, edema, tenderness, tendonitis, painful movement, effusion, and clicks or snaps; but no bumps consistent with Osgood-Schlatter Disease, grinding, mass behind knee, instability, dislocation, or locking.  There was no ankylosis, and McMurray's test was negative.  Range of motion testing showed: left knee flexion from zero to 130 degrees, with pain beginning at 130 degrees and ending at 130 degrees; no additional limitation of motion on repetitive use; and normal extension.  The examiner reported the left knee diagnosis as PFPS.

With respect to the significant effects on occupational activities and daily activities detailed above for the right knee, the examiner did not distinguish such effects resulting from the right and left knee disabilities.

In his August 2009 notice of disagreement, the Veteran did not distinguish between his right and left knee symptoms.  VA treatment records leading up to the October 2008 VA examination generally show complaints of constant knee pain, for which the Veteran took medications, to include Tylenol, Advil, and tramadol.

At the June 2009 examination, with respect to the left knee, the Veteran complained of progressive worsening, popping, and a tight feeling with flexion.  He reported using tramadol and bracing.  The examiner noted that the Veteran reported thinking the left knee symptoms were due to increased loading on the left knee due to the symptomatic right knee.  On physical examination, the examiner noted no joint ankylosis.  Range of motion testing showed: left knee flexion from 15 to 115 degrees; no additional limitation of motion on repetitive use; and extension limited by 15 degrees.  Normal X-ray results were noted.  The examiner reported the left knee diagnosis as PFPS associated with right knee medial meniscus tear.

The examiner reported that the left knee disability had significant effects on occupational activities, to include the following: decreased strength, increased tardiness, and increased absenteeism.  With respect to daily activities, the examiner noted that the left knee disability prevented chores, exercise, sports, and recreation and had severe effects on traveling and driving; moderate effects on bathing; and no effects on feeding, toileting, or grooming.

VA treatment records leading up to the June 2009 VA examination generally show complaints of chronic knee pain.

At the February 2010 examination, the examiner did not distinguish between right knee symptoms described above and left knee symptoms to include the following symptoms: pain, stiffness, weakness, and decreased speed of joint motion.  No deformity, giving way, instability, incoordination, locking episodes, symptoms of inflammation, flare-ups, or symptoms of arthritis were reported.  The Veteran reported that his left knee disability allowed him to stand for up to one hour and to walk to a quarter mile.  He reported always using a cane and brace for walking.  The examiner noted the Veteran's had a pending left knee surgery for a meniscus abnormality.

On physical examination, the examiner noted the following objective findings: gait was antalgic, crepitus, and clicks or snaps; but no bumps consistent with Osgood-Schlatter Disease, grinding, mass behind knee, instability, dislocation, effusion, or locking.  There was no ankylosis reported, and McMurray's test was positive.  Range of motion testing showed: left knee flexion from zero to 140 degrees with pain; normal extension; pain without additional limitation of motion on repetitive use.  The examiner reported the following left knee diagnosis: PFPS, pending MRI and possible surgery.

The examiner reported that the left knee disability had significant effects on occupational activities, to include the following: decreased mobility, lack of stamina, and being assigned different work duties.  With respect to daily activities, the examiner noted that the left knee disability prevented sports and had severe effects on exercise; moderate effects on chores, recreation, traveling, and driving; mild effects on shopping; and no effects on feeding, bathing, dressing, toileting, or grooming.

At the March 2010 examination, the Veteran reported instability, pain, stiffness, weakness, decreased speed of joint motion, and severe weekly flare-ups.  No deformity, giving way, incoordination, locking episodes, effusions, or symptoms of inflammation were reported.  The Veteran reported that his job required him to squat and weld, which caused knee pain, for which he rests, elevates it, and takes pain medications, such as tramadol and hydrocodone.  He reported always using a brace for walking and being able to stand form up to one hour and walk a quarter mile.

On physical examination, the examiner noted the following objective findings with respect to the left knee: gait was antalgic, crepitation, pain at rest, guarding of movement, clicks or snaps, effusion, and dislocation; but no bumps consistent with Osgood-Schlatter Disease, mass behind knee, instability, grinding, or locking.  There was no ankylosis reported, and McMurray's test was positive, and the Veteran reported that it felt like the leg is coming apart.  Range of motion testing showed: left knee flexion from zero to 120 degrees with pain; no additional limitation of motion on repetitive use; and normal extension.  Similar to the previous VA examination, the examiner reported the following left knee diagnosis: PFPS, pending MRI and possible surgery.

With respect to the significant effects on occupational activities and daily activities detailed above for the right knee, the examiner reported the same effects resulting from the left knee disability.

VA treatment records from April 2010 show that the Veteran underwent an MRI for chronic left knee pain with failed conservative therapy.  The MRI results showed an oblique tear of the posterior horn and adjacent body of the medial meniscus, and the Veteran underwent a subsequent October 2010 left knee scope and partial medial meniscectomy.

At the May 2010 examination, it was noted that an MRI in April 2010 showed an oblique tear of the posterior horn of the left medial meniscus.  The Veteran complained of a dull ache in the left knee that becomes sharper when he bends his knee.  No flare-ups were noted.  Joint symptoms included pain, stiffness, limited motion, and swelling. Upon examination of the left knee joint, there was crepitus, but no effusion, laxity, dislocation, locking, or grinding. There was tenderness over medial joint line on left knee.  The left knee had positive McMurray's sign.  The LCL and ACL were intact.  Range of motion for the right knee was from zero to 140 degrees with no pain on active range of motion or repetitive motion, and there was no additional limitation of range of motion, pain, loss of endurance, weakness, or incoordination after three repetitions.  The limitations associated with the Veteran's activities and occupation were similar to those reported at previous examinations.

At the February 2011 examination, the examiner noted that the Veteran had to take pain medication almost constantly and had a fair response and that the Veteran had a left knee arthroscopy in 2010.  On physical examination, the examiner indicated the presence of joint swelling, effusion, tenderness, or laxity in the left shoulder and bilateral knees; however, the examiner was not clear as to which symptoms pertained to which joint.  Furthermore, with regard to laxity, no stability testing was conducted on examination.  Left knee crepitus, grinding on motion, and increased pain were noted.  There was no ankylosis or evidence of inflammatory arthritis.  Range of motion testing showed: left knee flexion from zero to 60 degrees with pain, from zero to 70 degrees after repetitive motion, and from zero to 65 degrees after 3 repetitions, and normal extension.  The examiner reported the following left knee diagnosis: chondromalacia and degeneration, status post arthroscopy.

The examiner reported that the left knee disability had effects on occupational activities, to include the following: increased absenteeism, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength, and pain.  With respect to daily activities, the examiner stated that the Veteran may not be able to do activities that require knee mobility.

VA treatment records generally show that the Veteran sought treatment for knee pain, and left knee degenerative joint disease has been noted.  See, e.g., VA treatment record dated October 29, 2010, and March 3, 2011.

Left Knee - Ratings

The Veteran's left knee disability has been characterized as left knee PFPS, exclusive of the time period where a temporary total rating has been assigned, after which the left disability has been characterized as PFPS associated with right knee medical meniscus tear, status post meniscectomy.  The Board notes that the RO has most recently rated the left knee disability as 10 percent disabling based on pain with limitation of motion under Diagnostic Code 5261.  The left knee disability was originally rated under Diagnostic Code 5014, which is for chondromalacia.

As discussed above, the RO found that the June 2009 examination indicated right knee extension limited by 15 degrees and, accordingly, assigned a 20 percent rating until the right knee surgery performed in 2009.  The June 2009 examiner also indicated left knee extension limited by 15 degrees, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for the left knee is also warranted based on such symptomatology.  However, given that the next VA examination in February 25, 2010, revealed normal left knee extension, a staged rating for the left knee is also warranted.  Specifically, the Board finds that a 20 percent rating for the left knee is warranted prior to February 25, 2010, the date of the VA examination indicating normal extension on range of motion testing.  As further discussed below, a rating in excess of 20 percent for the left knee disability is not warranted prior to February 25, 2010, and a rating in excess of 10 percent is not warranted thereafter.

The analysis above pertaining to the right knee also applies to the left knee, to include consideration of separate ratings.  In order to warrant the next higher (30 percent) rating, the Veteran's left knee extension must limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  There is no evidence of record showing this degree of limitation of extension.  Instead, the evidence, which includes the remaining VA examinations, shows normal left knee extension, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Thus, a higher rating based on limitation of right knee extension is not warranted at any time.

The Board considered whether a separate compensable rating is warranted for the Veteran's limitation of flexion.  The evidence shows that, for the entire appeal period, the Veteran's left knee flexion was limited to no less than 65 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Limitation of flexion to 60 degrees or more warrants only a noncompensable (zero percent) rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the Veteran's limitation of left knee flexion is not sufficient to warrant a compensable rating under Diagnostic Code 5260, a separate rating for this symptom is not warranted at any time.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his left knee disability.  In order to warrant a rating under Diagnostic Code 5257, the evidence must show recurrent subluxation or lateral instability.  There is no history of recurrent subluxation.  Throughout the appeal period, the Veteran has had some subjective complaints of left knee instability, to include the need for a brace and/or cane for stability, but objective stability testing does not confirm such instability.   Specifically, while the March 2010 examiner noted the Veteran's report of left knee instability, physical examination did not reveal instability.  Moreover, the February 2010 and May 2010 examiners noted no such instability.  The Board notes that, at the February 2011 VA examination, on physical examination, the examiner indicated the presence of joint swelling, effusion, tenderness, or laxity in the left shoulder and bilateral knees; however, the examiner was not clear as to which symptoms pertained to which joint.  Furthermore, with regard to laxity, no stability testing was conducted on examination.  Consequently, the Board finds that a separate rating under Diagnostic Code 5257 is not warranted.

In this regard, as a lay person, the Veteran is competent to report that his left knee feels unstable, but there is no indication that he possesses the requisite knowledge to attribute such symptoms to a specific internal process, or administer or interpret specialized testing that would reveal lateral instability.  See Woehlaert, supra.  In this regard, the VA examiners, who are medical professionals, found that there was no instability in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's left knee is stable without instability or subluxation.

The evidence indicates that the Veteran has had an ongoing left knee meniscus condition that has required arthroscopic surgery in 2010.  Thus, the Board considered the applicability of Diagnostic Codes 5258 and 5259.  As discussed above, under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

In the instant case, the Board acknowledges that the evidence demonstrates that the Veteran has a history of left knee meniscal tearing.  The February 2011 examiner also imprecisely reported the presence of swelling, effusion, tenderness, or laxity.  Further clarification regarding such symptoms could have been provided at a subsequent VA examination, but as noted above, the Veteran failed to appear for such examination.  In any case, based on the evidence of record, the Board finds that, to assign separate ratings under Diagnostic Code 5258 and/or 5259 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  In this regard, the Veteran's left knee mensicus symptomatology has included pain and, at times, effusion, but no "locking."  Diagnostic Code 5258 requires frequent episodes of "locking," pain, and effusion into the joint.  However, such symptomatology results in functional impairment of limited motion.  Furthermore, pain and effusion may also limit the Veteran's range of knee motion pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  Specifically, 38 C.F.R. § 4.45 indicates that, with respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.

Furthermore, under Diagnostic Code 5259, the criteria are based on symptomatic residuals, which in plain language, means the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  However, in the instant case, the Veteran's residual symptoms include decreased range of motion, swelling, and pain, which is considered in the evaluations assigned under Diagnostic Code 5261.  Moreover, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration under Diagnostic Code 5259.

Therefore, based on the foregoing, the Board finds that separate ratings under Diagnostic Codes 5258 and 5259 are not warranted for the left knee at any time.  Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, Diagnostic Codes 5256, 5262, and 5263 are not for application.  Accordingly, a 20 percent rating, but no higher, for the Veteran's left knee disability is warranted prior to February 25, 2010, but a rating in excess of 10 percent is not warranted thereafter.

Other Considerations

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence, to include statements submitted by the Veteran, has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, as appropriate for the Veteran's bilateral knee disabilities; however, the Board finds that his symptomatology has been stable for each disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each is currently evaluated.  In this regard, the Veteran's current ratings based on limitation of motion associated with his bilateral knee disabilities contemplate the functional limitations caused by such disabilities, to include loss of range of knee motion and meniscus symptomatology, to include his subjective complaints of pain.

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected bilateral knee disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

During the course of the Veteran's appeal for increased ratings for his bilateral knee disabilities, a claim for TDIU was considered and denied by the RO in July 2010 and March 2011 rating decisions.  The Veteran has not appealed such decisions.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claims for higher ratings in excess of 20 percent prior to October 27, 2009, and in excess of 10 percent as of January 1, 2010, for his right knee disability.  With respect to the Veteran's left knee disability, the evidence is at least in equipoise regarding whether or not a 20 percent rating is warranted prior to February 25, 2010, and thus, after resolving any doubt in the Veteran's favor, a 20 percent rating has been awarded for such period; however, the preponderance of evidence is against a rating in excess of 10 percent thereafter.  Furthermore, as the preponderance of the evidence is against other higher or separate ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An increased rating for right knee medial meniscus tear, status post meniscectomy, rated as 20 percent disabling prior to October 27, 2009, and 10 percent disabling as of January 1, 2010, exclusive of the time period where a temporary total rating has been assigned, is denied.

Prior to February 25, 2010, a 20 percent rating, but no higher, for left knee patellofemoral pain syndrome status post partial meniscectomy is granted, subject to the law and regulations governing payment of monetary benefits.

As of February 25, 2010, a rating in excess of 10 percent for left knee patellofemoral pain syndrome status post partial meniscectomy, exclusive of the time period where a temporary total rating has been assigned, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


